Petitioner failed to establish that she lived in the subject apartment with her parents for at least two years before their deaths (see 9 NYCRR 1727-8.2 [a] [1]). To the contrary, the evidence showed that petitioner’s parents lived in an apartment in another building during that time. Petitioner’s claim that the two nonadjacent apartments should have been considered a single primary residence is also unsupported, since there is no evidence that her parents maintained the subject apartment as an extension of their residence in the other building (see Sharp v Melendez, 139 AD2d 262 [1988], lv denied 73 NY2d 707 [1989]). Concur — Mazzarelli, J.P, Saxe, Acosta, DeGrasse and Manzanet-Daniels, JJ.